UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6742


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRYANT SHELDON JORDAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:07-cr-00207-TDS-1)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bryant Sheldon Jordan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bryant Sheldon Jordan appeals from the district court’s order granting his 18 U.S.C.

§ 3582(c)(1)(B) motion for a sentence reduction under the First Step Act of 2018, Pub. L.

No. 115-391, § 404, 132 Stat. 5194, 5222. ∗ We review the district court’s decision to grant

or deny a motion under the First Step Act for abuse of discretion. See United States v.

Jackson, 952 F.3d 492, 497, 502 (4th Cir. 2020). “A district court abuses its discretion

when it acts arbitrarily or irrationally, fails to consider judicially recognized factors

constraining its exercise of discretion, relies on erroneous factual or legal premises, or

commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(internal quotation marks omitted). We have reviewed the record and find no abuse of

discretion. Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       ∗
         Although the district court granted Jordan’s motion, the reduction granted by the
court did not reduce Jordan’s sentence to the full extent he requested.

                                             2